Citation Nr: 1435304	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-15 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
This matter initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied entitlement to service connection for glaucoma.

In April 2011 and November 2012, the Board remanded this matter for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has current glaucoma that is related to his service-connected diabetes mellitus.  The ophthalmologist who conducted a February 2013 VA examination opined that the Veteran's glaucoma was "at least as likely as not in any way related (incurred or aggravated by)" his service-connected diabetes mellitus.  The examiner explained that diabetes mellitus does not cause open angle glaucoma, but that it could cause neovascular glaucoma.  There was no evidence of any neovascular glaucoma.  Thus, the examiner concluded that the Veteran's glaucoma was "at least as likely as not caused or aggravated" by his service-connected diabetes mellitus.

Due to the confusing language of the February 2013 opinion and the fact that the opinion was contradicted by the examiner's rationale, the Veteran's claims file was returned to the examiner in order to provide clarification as to whether the Veteran's glaucoma was caused or aggravated by his diabetes mellitus and as to whether the disability was directly related to service.  The examiner re-reviewed the Veteran's claims file in March 2013 and opined that his glaucoma was not likely ("less likely as not"/"less than 50 percent probability") caused by or aggravated by his service-connected diabetes mellitus.  The accompanying rationale was essentially identical to that which was provided in February 2013, but the examiner added that while diabetes can cause a specific type of glaucoma, the Veteran did not have any evidence of iris neovascularization or secondary glaucoma that would be due to diabetes mellitus.

The February and March 2013 opinions are insufficient because the examiner did not provide any rationale for why the Veteran's glaucoma was not aggravated by his diabetes mellitus.  Moreover, the examiner did not provide any opinion as to whether the Veteran's glaucoma was directly related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed; adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Thus, a remand is necessary to obtain new opinions as to the etiology of the Veteran's current glaucoma.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon VA to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  A remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, following a March 2013 supplemental statement of the case, the Veteran submitted additional private treatment records which are relevant to the claim of service connection for glaucoma.  As pertinent evidence was received subsequent to the March 2013 supplemental statement of the case and was not considered by the AOJ, the Board is required to remand the issue of entitlement to service connection for glaucoma for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for diabetes mellitus and an eye disability, to include the dates of any such treatment.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative private treatment records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  Schedule the Veteran for a VA eye examination with an examiner other than the one who conducted the February 2013 VA examination to assess the etiology of his current glaucoma.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The examiner shall answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current glaucoma had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current glaucoma was caused (in whole or in part) by his service-connected diabetes mellitus and/or retinopathy?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current glaucoma was aggravated (made worse beyond its natural progression as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus and/or retinopathy?

If the current glaucoma was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the March 2013 supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



